According to the practice in this state, a party who is aggrieved by a judgment rendered at the trial term, may at a subsequent term move to bring the action forward, and to vacate or modify the judgment. The remedy thus afforded is simple, expeditious, inexpensive, and, in general, ample. A resort to the cumbersome process of a writ of error is seldom necessary. In this case, if the plaintiff is entitled to any relief, he can have it on a motion to bring the original action forward at the trial term; and for that reason the writ of error is
Dismissed.
All concurred.